             Case 1:19-cv-01740-SES Document 21 Filed 04/09/21 Page 1 of 1




                  IN THE UNITED STATES DISTRICT COURT
                FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

JOSEPH R. ZEIDERS,                      :     CIVIL NO.: 1:19-CV-01740
                                        :
                 Plaintiff,             :
                                        :     (Magistrate Judge Schwab)
        v.                              :
                                        :
                                        :
ANDREW M. SAUL,                         :
Commissioner of Social Security,        :
                                        :
                 Defendant.             :

                                      ORDER
                                     April 9, 2021


        For the reasons set forth in the Memorandum Opinion filed concurrently

with this Order, IT IS ORDERED that the Commissioner’s decision denying

disability benefits is REVERSED without remand to the Commissioner pursuant

to 42 U.S.C. § 405(g), and disability benefits are awarded to Joseph R. Zeiders.

After entering judgment in favor of Joseph R. Zeiders and against the

Commissioner as set forth in the prior sentence, the Clerk of Court shall close this

case.




                                              S/Susan E. Schwab
                                              Susan E. Schwab
                                              United States Magistrate Judge
